                                            Case 3:18-cv-05415-CRB Document 29 Filed 06/20/19 Page 1 of 2



                                      Gregory P. Goonan (Cal Bar # 119821)
                                  1   THE AFFINITY LAW GROUP®
                                  2   5755 Oberlin Drive, Suite 200
                                      San Diego, CA 92121
                                  3   Telephone: (858) 412-4296
                                      Facsimile: (619) 243-0088
                                  4   Email: ggoonan@affinity-law.com
                                  5
                                      Attorneys for Plaintiff
                                  6   Jason Andrew

                                  7

                                  8                                    UNITED STATES DISTRICT COURT
                                  9                                 NORTHERN DISTRICT OF CALIFORNIA
                                 10
THE AFFINITY LAW GROUP®




                                 11   JASON ANDREW, an individual,                   )
 5755 Oberlin Drive, Suite 200




                                                                                     )   CASE NO. 3:18-cv-5415-CRB
    San Diego, CA 92121




                                 12                             Plaintiff,           )
       (858) 412-4296




                                      vs.                                            )   STIPULATION FOR DISMISSAL OF
                                 13                                                  )   ENTIRE ACTION WITH PREJUDICE
                                      BERKELEYSIDE, INC., a California               )
                                 14                                                      [FRCP 41(a)(1)(A)(ii)]
                                      corporation,                                   )
                                 15                                                  )
                                                                Defendant.           )
                                 16                                                  )
                                                                                     )
                                 17                                                  )
                                                                                     )
                                 18
                                                                                     )
                                 19

                                 20

                                 21

                                 22

                                 23

                                 24

                                 25

                                 26

                                 27

                                 28
                                             STIPULATION FOR DISMISSAL OF ENTIRE ACTION WITH PREJUDICE
                                                                                    1
                                           Case 3:18-cv-05415-CRB Document 29 Filed 06/20/19 Page 2 of 2




                                  1 TO THE COURT, THE PARTIES HERETO AND THEIR ATTORNEYS OF

                                  2   RECORD:
                                  3         IT IS HEREBY STIPULATED by the parties, through their undersigned
                                  4   attorneys of record, that a settlement of this matter has been reached between plaintiff
                                  5   Jason Andrew and defendant Berkeleyside, Inc., and that this case therefore should be
                                  6   dismissed with prejudice pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii).
                                  7   Each side will bear its own costs and attorneys’ fees.
                                  8         IT IS SO STIPULATED.
                                  9

                                 10
THE AFFINITY LAW GROUP®




                                 11
 5755 Oberlin Drive, Suite 200
    San Diego, CA 92121




                                      DATED: June 20, 2019                 THE AFFINITY LAW GROUP
                                 12
       (858) 412-4296




                                 13
                                                                           By: /s/ Gregory P. Goonan
                                 14                                           Gregory P. Goonan
                                                                              Attorneys for Plaintiff
                                 15                                           Jason Andrew
                                 16

                                 17

                                 18
                                      DATED: June 20, 2019                 ORRICK, HERRINGTON & SUTCLIFFE LLP
                                 19

                                 20
                                                                           By: /s/ Robert L. Uriarte
                                 21                                           Jacob M. Heath
                                                                              Robert L. Uriarte
                                 22                                           Attorneys for Defendant
                                                                              Berkeleyside, Inc.
                                 23

                                 24

                                 25

                                 26

                                 27

                                 28
                                            STIPULATION FOR DISMISSAL OF ENTIRE ACTION WITH PREJUDICE
                                                                                 2
